Exhibit PARTICIPATION AND EXCLUSIVITY AGREEMENT This PARTICIPATION AND EXCLUSIVITY AGREEMENT (the “Agreement”) is made among Amerpro Industries US Ltd. (the “Participant”), a wholly owned subsidiary of Amerpro Industries, Inc. (the “Parent”), Gulf Western Petroleum Corporation (“GWPC”) and Caskids Operating Company (“Operator”) and is effective June 10, 2008 (the “Effective Date”).Participant and GWPC are each a “Party” and collectively “Parties”.In addition to granting an exclusive option to Participant to participate in drilling on the Lease, this Agreement sets forth the terms, conditions, and consideration of Participant for its evaluation of: (a) GWPC’s interests in and to that certain oil, gas and mineral lease (the “Lease”) covering certain lands (the “Prospect Area”) located in Wharton County, Texas, as described on the attached Exhibit “A”; (b) the Lease; and (c) title to the Prospect Area, and its subsequent participation in the drilling and completion of certain oil and/or gas wells upon the Prospect Area. Subject to the terms and conditions set forth herein, GWPC hereby grants to Participant the exclusive right to conduct due diligence and to elect to participate in drilling opportunities on the Lease.This exclusive right shall be in effect from the Effective Date until 5 pm August 1, 2008 (the “Exclusivity Period”). Upon Closing, this Agreement shall govern the drilling and development of the Anderson No. 1, Anderson No. 2, Anderson No. 3 and Anderson No. 4 wells (each a “Prospect Well” and collectively, the “Prospect Wells”) within the Prospect Area. ARTICLE 1 EXCLUSIVITY PERIOD AND DUE DILIGENCE Payment of Deposit 1.1 Subject to the terms and provisions of this Agreement, Participant shall deliver to GWPC a deposit subject to the following terms and conditions(the “Deposit”).Upon execution of this Agreement, Participant shall pay to GWPCthe amount of one hundred thousand dollars ($100,000) and this shall be referred to as the “Initial Deposit”.Before Closing (as defined below), Participant shall use best efforts to attempt to pay to GWPC an additional paymentin the amount of one hundred fifty thousand dollars ($150,000) and this additional payment shall be referred to as the “Additional Deposit” and together with the Initial Deposit shall be referred to as the “Deposit”.Each such payment shall be by wire transfer to an account nominated by GWPC or otherwise in immediately available funds.In the eventthe Additional Deposit is not paid prior to Closing,this Agreement shall not terminate and the amount of the Prospect Generation Fee shall not be reduced by the amount of the Additional Deposit Right to Conduct Due Diligence 1.2 Subject to the timely receipt of the entire Deposit, during the Exclusivity Period, GWPC hereby grants to Participant the exclusive right to conduct due diligence as to GWPC’s title in and to the Lease and Prospect Area and the sufficiency of the terms and conditions of the Lease and to elect to participate in drilling opportunities on the Lease. Access to Records 1.3 During the Exclusivity Period, GWPC will provide and make available to the Participant, upon request, all of its records relating to the Lease and the Prospect Area, inclusive of all oil and gas leasehold documentation, all title information including title opinions or landman runsheets, and, subject to any applicable licensing restrictions, all geophysical data as reasonably requested by Participant in order to assist Participant in the performance of its due diligence on the Lease and the Prospect Area.Participant shall also have access during normal business hours to all such information at GWPC’s office in Houston, Texas.Participant understands and agrees that all such records and other information provided pursuant to this Agreement are material non-public information (“Confidential Information”) and are being disclosed to Participant in strict confidence and shall not be copied or distributed to any third parties without the prior written consent of GWPC.Notwithstanding anything to the contrary in this Agreement, such duty of confidentiality shall survive the termination of this Agreement for a period of three (3) years. NI-51-101 1.4 Participant acknowledges that it has received, reviewed and analyzed the National Instrument 51-101 Evaluation “Oil and Natural Gas Reserves Oakcrest Prospect, Wharton County Texas”, dated September 1, 2007, as prepared by MHA Petroleum Consultants for GWPC (the “NI 51-101”). Defects 1.5 By written notice(s) delivered to GWPC by July 1, 2008, (each a “Defect Notice”) Participant may notify GWPC of the existence of any matter that it reasonably believes constitutes a Defect.With the exception of the Special and Limited Warranty (as defined herein), Participant hereby waives any Defects not addressed in timely delivered Defect Notices.A “Defect” includes: (a)failure of GWPC to have good and defensible title in and to 95.75% working interest, with royalty burdens totalling no greater than 28.0% in the Lease without reduction, suspension or termination of such interest throughout the productive life of the Lease, it being understood and acknowledged that the outstanding 4.25% working interest is a carried working interest held by Caskids in the amount of 3.50% and Ben Carter, an individual, in the amount of 0.75%; (b)failure of GWPC to own such interests in the Lease free and clear of any liens or encumbrances, other than those liens described on the attached Exhibit “C” in favor of Metage Funds Limited and NCIM Limited (the “Permitted
